 1   BRADLEY ARANT BOULT CUMMINGS LLP
     T. Parker Griffin, Admitted Pro Hac Vice
 2   J. Mark Adams, Jr., Admitted Pro Hac Vice
     1819 Fifth Avenue North
 3   Birmingham, AL 35203
     Telephone: 205-521-8000
 4   Email:         pgriffin@bradley.com
     Email:         madams@bradley.com
 5
     FINESTONE HAYES LLP
 6   Jennifer C. Hayes (197252)
     Ryan A. Witthans (301432)
 7   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 8   Telephone: (415) 616-0466
     Facsimile:    (415) 398-2820
 9   Email:        jhayes@fhlawllp.com
     Email:        rwitthas@fhlawllp.com
10
     Counsel for Judgment Creditor,
11   DEPCOM Power, Inc.

12                           UNITED STATES DISTRI CT COURT

13                        NORTHERN DISTRICT OF CALIFORNIA

14                                    OAKLAND DIVISION

15    DEPCOM POWER, INC., a Delaware             Case No. 4:18-cv-00729-JST (JCS)
      corporation,
16                                               [PROPOSED] ORDER TO SHOW
             Plaintiff and Judgment Creditor,    CAUSE RE DISCOVERY SANCTIONS
17

18                  vs.                          Hearing:
                                                 Date: November 22, 2019
19    CSUN SOLAR, INC., a California             Time: 9:30 AM
      corporation, and CHINA ELECTRIC            Place: 450 Golden Gate Ave.
20    EQUIPMENT GROUP CO. LTD., a Chinese                 Floor 15, Courtroom G
                                                          San Francisco, CA 94102
      entity,
21

22           Defendants and Judgment Debtors,
             and
23
      SUNERGY CALIFORNIA LLC,
24

25           Intervenor and Alleged Alter Ego.

26

27

28


     ORDER TO SHOW CAUSE RE DISCOVERY SANCTIONS
 1           On October 8, 2019, the Court entered its Order Following Discovery Hearing (the

 2   “Order”). ECF 128. The Order required China Sunergy (US) Clean Tech Inc. (“CSUN Clean

 3   Tech”) to comply with DEPCOM Power, Inc.’s (“DEPCOM”) subpoena dated August 6, 2019

 4   (the “Subpoena”), and to produce documents required by that subpoena on or before October 25,

 5   2019.

 6           On October 30, 2019, DEPCOM filed its Notice of Noncompliance with Order Following

 7   Discovery Hearing (ECF 128) and Request for Entry of Order to Show Cause re Discovery

 8   Sanctions (the “Request for OSC”). The Court, having read and considered the Request for OSC

 9   and the supporting declaration, and upon due consideration and good cause appearing, the Court

10   hereby orders as follows:

11           1.     CSUN Solar is ordered to show cause on November 22, 2019, at 9:30 AM, in

12   Courtroom G, 15th Floor, 450 Golden Gate Avenue, San Francisco, CA, 94102, why they

13   should not be held in contempt of Court, and be subject to other sanctions including but not limited

14   to attorneys’ fees and costs, for its failure to comply with the Order.

15           2.     Plaintiff is ORDERED to serve a copy of this order on CSUN Solar in the manner

16   provided under the Federal Rule of Civil Procedure within seven (7) days of the date of this Order.

17           IT IS SO ORDERED.

18

19    Dated: November 6, 2019

20                                                       JOSEPH C. SPERO
                                                         CHIEF MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


     ORDER TO SHOW CAUSE RE DISCOVERY SANCTIONS                                                        1
